DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Pat. 5,695,551 (“Buckingham”).
Considering Claim 1: Buckingham teaches an example method where a wood sample (i.e., a cellulosic material) is treated with a water repellent composition and then dried.  (Buckingham, col 10, line 39, to col 11, line 4).  Buckingham’s use of the wood sample reads on the claimed step of “providing a cellulosic material.”
	Buckingham teaches an example water repellent composition that is an aqueous composition containing a polybutylene sold under the trade name INDOPOL H-300, the nonionic surfactant octylphenoxy polyethoxyethanol, and two other components.  (Id. col 9, lines 7-31, Example II; col 8, lines 54-58).  One of ordinary skill would reasonably understand that the term “polybutylene” is used to refer to polymers of 1-butene.  (See evidentiary reference D. Bashford, Review of Thermoplastics, in Thermoplastics, page 8, (1997)).  The present specification, at page 2, lines 28-29, describes the term “polybutene” as “in one instance . . . compris[ing] an olefinic polymer formed from butene monomers, including 1-butene, 2-butene and isobutylene.”  Accordingly, the examiner finds that the INDOPOL H-300 polybutylene used in the example composition of Buckingham falls within the broadest reasonable interpretation of the claimed “polybutene,” when this term is considered in view of the original disclosure.  
The examiner finds that the nonionic surfactant used in the example water repellent composition of Buckingham reads on the stabilizing agent of claim 1.  On this point, the examiner notes that the original disclosure at page 3, lines 25-27, describes a nonionic surfactant as a suitable stabilizing agent.
Buckingham does not expressly state that the wood is impregnated by the treatment with the water repellent composition.  However, the process of soaking the wood for three minutes in the water repellent composition described by Buckingham in the paragraph bridging columns 10 and 11 would necessarily give rise to at least some absorption of the aqueous water repellent composition into the wood.  Such absorption falls within the broadest reasonable interpretation of the claimed “impregnating” step because such absorption necessarily entails impregnation of the aqueous water repellent composition into at least the surface area of the wood.
Considering Claim 2: Claim 2 specifies the “molecular weight” of the polybutene as being less than 3000.  The original disclosure, at page 2, lines 8-10, states that the term “molecular weight” refers to weight average molecular weight.  The polybutylene in the example composition of Buckingham is INDOPOL H-300.  (Buckingham, col 9, lines 7-31, Example II).  Evidentiary reference CA2201258 (“Davis”) provides evidence that INDOPOL H-300 has a weight average molecular weight of about 1290.  (Davis, 19, lines 7-9).  This value falls within the range of claim 2.
Considering Claim 3: The nonionic surfactant octylphenoxy polyethoxyethanol in the example composition of Buckingham reads on the non-ionic surfactant of claim 3.  (Buckingham, col 9, lines 7-31, Example II).
Considering Claim 5: Buckingham teaches that the example composition contains isobutyltriethoxysilane in addition to the polybutylene and the surfactant.  (Buckingham, col 9, lines 7-31, Example II).  The isobutyltriethoxysilane of Buckingham reads on the “additive” of claim 5.
Considering Claim 6: Buckingham teaches that the example composition contains 12% of non-water components and 88% water, on a weight basis.  (Buckingham, col 9, lines 7-31, Example II).  The 12% value of Buckingham falls within the range of claim 6.
Considering Claim 7: Buckingham teaches that the treated wood samples are “allowed to air dry at ambient conditions overnight.”  (Buckingham, col 11, lines 2-4).
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 4 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,695,551 (“Buckingham”), as applied above to claim 1.
Considering Claim 4: The relevant teachings of Buckingham are described above with respect to the anticipation rejection of claim 1.
Buckingham is silent as the pressure used during the step of treating the wood with the water repellent composition.  However, differences in parameters such as pressure will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  Buckingham is analogous art because it is directed to the same field of endeavor as the claimed invention, namely methods of treating wood with aqueous polybutene compositions.  In the present case, the prior art teaches the general conditions corresponding to the claimed method, and applicant has not presented any evidence indicating that a pressure that is “greater than or lower than ambient [pressure]” is critical.
Considering Claim 8: The relevant teachings of Buckingham are described above with respect to the anticipation rejection of claim 1.
Buckingham is silent as to the average particle size of solids in the example water repellent composition.  However, Buckingham teaches generally, that the particle size in the aqueous water repellent composition is 0.2 to 500 microns.  (Buckingham, col 8, lines 35-40).  This range overlaps with the range of claim 8.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Buckingham is analogous art because it is directed to the same field of endeavor as the claimed invention, namely methods of treating wood with aqueous polybutene compositions.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the range taught by Buckingham that overlaps with the claimed range, and the motivation to have done so would have been, as Buckingham suggests, that the overlapping portion is a suitable range for the particles in the aqueous composition.	 (Buckingham, col 8, lines 35-40).
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. US Pat. 5,421,866 (“Stark-Kasley”) teaches aqueous emulsion compositions for making wood or masonry surfaces water repellent.  (Stark-Kasley, Abstract).  The example compositions of Stark-Kasley contain polyisobutylene.  (Id. Table 1, bridging col 6 and col 7).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767